This office action is in response to the amendments filed on 09/30/2021. Claims 1-5, 7-11, 13-17 are currently pending in the application. 
Allowable Subject Matter
Claims 1-5, 7-11, 13-17 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 7 and 13 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 7, 13: “…the failure analysis module configured to, when read and executed by the processor: set a predictive failure threshold for each of the plurality of non-volatile memories based at least on functional parameters of each respective non-volatile memory, wherein the predictive failure threshold of each respective non-volatile memory is a leaky- bucket threshold for such non-volatile memory, such that when a number of correctable errors associated with such non-volatile memory exceeds the predictive failure threshold, the failure analysis 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 


Healy teaches a method for monitoring the health and predicting the failure of dynamic random-access memory (DRAM) devices with embedded error-correcting code (ECC).

LeDuc teaches a method utilizes a leaky bucket routine and an event handler procedure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114